SUR PETITION FOR PANEL REHEARING WITH SUGGESTION FOR REHEARING EN BANC
The petition for rehearing filed by Appellants having been submitted to the judges who participated in the decision of this Court, and to all the other available circuit judges of the Circuit in regular active service, and a majority of the circuit judges of the Circuit in regular active service not having voted for rehearing by the Court en bane, the petition for rehearing is DENIED. Chief Judge Becker * and Judge Nygaard would have granted rehearing en banc.
The judges who participated in the decision of the Court having voted for rehearing, the petition for panel rehearing is granted and the opinion and judgment en*716tered April 3, 2003 are vacated. An amended opinion is issued as of this date.